Citation Nr: 1716714	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  14-39 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to March 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus developed as a result of noise exposure during service.  

A response from the National Personnel Records Center (NPRC), dated March 2009, indicates that the Veteran's service treatment records are not available as they were destroyed in a 1973 fire.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was not advised of the unavailability of these documents and that he may submit evidence from alternative sources to establish his claims for service connection, nor does it appear that the Veteran was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-M Part III.iii.2.E.1.b. (pertaining to records destroyed at the NPRC).  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the Veteran can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided.  Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

The Veteran was afforded a VA audiological examination in July 2014.  The Veteran was diagnosed as having hearing loss and the Veteran reported having recurrent tinnitus.  The examiner opined that the Veteran's hearing loss was not related to service as it was very probable that the hearing loss was due to the aging process.  The examiner also opined that the Veteran's tinnitus was not related to service as the Veteran reported having tinnitus for about the last 20 years and it was not noted in service.  The VA opinions, however, are not adequate as they did not consider the Veteran's statements regarding inservice noise exposure while assigned to the 47th anti-aircraft artillery battalion.  The Veteran reported noise exposure during the examination during his involvement with atom bombs in 1955 while serving in Camp Desert Rock, Nevada.  He also reported noise exposure in his October 2014 Form 9 from artillery fire during basic training and "firing squad fifties" while serving in Munich, Germany.  The Veteran also reported on the Form 9 observing ringing in his ears during service.  While the examiner noted the noise exposure in-service in the body of the examination report, the examiner failed to discuss the impact, if any, of said noise exposure in the current hearing loss disability.  The opinion regarding hearing loss is also inadequate as the use of the word "probable" makes it speculative in nature.  As such, the Board finds it necessary to remand the claims for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claimed hearing loss and tinnitus.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Send notice to the Veteran informing him that a portion of his service treatment records are not available.  Also, an NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.  

3.  Thereafter, the Veteran's electronic claim file must be forwarded and reviewed by the VA examiner who conducted the examination in July 2014, if available, or by another similarly qualified VA examiner to prepare an addendum opinion.  No examination is required unless the examiner deems it necessary.  

Based on a review of the evidence of record and with consideration of the lay statements, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their onset during active service or are related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  The examiner must specifically discuss the Veteran's in-service and post-service noise exposure and report of ringing in his ears during service.  

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information to make a determination.  The examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

If upon completion of the above action the claims remain denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




